       Case 1:20-cv-00200 Document 1 Filed on 12/02/20 in TXSD Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                              BROWNSVILLE DIVISION

 ROSA CAMARILLO,                                     §
                                                     §
      Plaintiff,                                     §
                                                     §
 v.                                                  §             CIVIL ACTION NO. 1:20-cv-200
                                                     §               JURY TRIAL DEMANDED
 LOWE’S HOME CENTERS, INC. and                       §
 LOWE’S HOME CENTERS, LLC                            §
                                                     §
      Defendants.                                    §


                        DEFENDANT LOWE’S HOME CENTERS, LLC’S
                                NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. § 1441 and Local Rule CV-81, Defendant LOWE’S HOME

CENTERS, LLC, hereby removes to this Court, the state court action described in

Paragraph 1 below. Pursuant to 28 U.S.C. § 1446(a), Defendant sets forth the

following "short and plain statement of the grounds for removal."

                                                  A.
                                       THE REMOVED CASE

      1.        The removed case is a civil action first filed with the 444th Judicial

District Court of Cameron County, Texas, on October 27, 2020, styled Rosa Camarillo

v. Lowe’s Home Centers, Inc. and Lowe’s Home Centers, LLC, under Cause No. 2020-

DCL-05234.




CAMARILLO/DEFENDANT LOWE’S HOME CENTERS, LLC'S NOTICE OF REMOVAL                    P A G E |1
DOC #7465587 / 10091.00173
        Case 1:20-cv-00200 Document 1 Filed on 12/02/20 in TXSD Page 2 of 6




                                                  B.
                            DOCUMENTS FROM REMOVED ACTION

       2.       Pursuant to Local Rule CV-81, Defendant attaches the following

documents to this Notice of Removal:

        1.      An index of matters being filed;

        2.      All executed process in the case;

        3.      Pleadings asserting causes of action (e.g., petitions, counterclaims, cross
                actions, interventions, and all answers to such pleadings);

        4.      All orders signed by the state judge;

        5.      The docket sheet; and

        6.      A list of all counsel of record, including addresses, telephone numbers
                and parties represented.

The aforementioned documents are attached to this Notice of Removal as Exhibit

“A.”

                                              C.
                                        REMOVAL IS TIMELY

       3.       Plaintiff, Rosa Camarillo, (hereinafter referred to as "Plaintiff"), filed

the present civil suit against Defendant Lowe’s Home Centers, LLC, in the 444th

Judicial District Court of Cameron County, Texas (the "State Court Action"), on

October 27, 2020. Plaintiff served LOWE’S with Plaintiff’s Original Petition and

Discovery Requests (to Defendant Lowe’s) (the “Petition”), on November 2, 2020. In

the Petition, Plaintiff asserts negligence causes of action against Lowe’s based on an

alleged personal injury sustained by Plaintiff at Lowe’s store located at 4705 S.

Expressway, 77/83. Harlingen, Texas 78550.



CAMARILLO/DEFENDANT LOWE’S HOME CENTERS, LLC'S NOTICE OF REMOVAL             P A G E |2
DOC #7465587 / 10091.00173
       Case 1:20-cv-00200 Document 1 Filed on 12/02/20 in TXSD Page 3 of 6




     4.         Since the thirtieth day of service of the Petition on Lowe’s falls on

December 2, 2020, this Notice of Removal is filed timely pursuant to 28 U.S.C. §

1446(b).

                                                  D.
                                          VENUE IS PROPER

     5.         The United States District Court for the Southern District of Texas,

Brownsville Division, is the proper venue for removal of the State Court Action

pursuant to 28 U.S.C. § 1441(a) because the 444th Judicial District Court of Cameron

County, Texas, is located within the jurisdiction of the United States District Court

for the Southern District of Texas, Brownsville Division.

                                            E.
                              DIVERSITY OF CITIZENSHIP EXISTS

     1.         This is a civil action that falls under the Court's original jurisdiction

pursuant to 28 U.S.C. § 1332 and is one that may be removed to this Court based on

diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446. Removal is

proper because there is complete diversity between all of the parties.

     2.         At the time of the filing of the Petition, Plaintiff, Rosa Camarillo was

and still is, to Defendant's knowledge, a resident of Cameron County, Texas.

     3.         Defendant LOWE’S HOME CENTERS, LLC, is a foreign Limited Liability

Company organized and existing under the laws of the State of North Carolina and a

resident of the State of North Carolina. The Limited Liability Company is comprised

of six managing members, Akinjide Falaki who is domiciled in and a resident of the

State of North Carolina; David R. Green, who is domiciled in and a resident of the

State of North Carolina; Beth R. MacDonald who is domiciled in and a resident of the

CAMARILLO/DEFENDANT LOWE’S HOME CENTERS, LLC'S NOTICE OF REMOVAL           P A G E |3
DOC #7465587 / 10091.00173
       Case 1:20-cv-00200 Document 1 Filed on 12/02/20 in TXSD Page 4 of 6




State of North Carolina, Tiffany L. Mason, who is domiciled in and is a resident of

the State of North Carolina; Brandon J. Sink, who is domiciled in and a resident of

the State of North Carolina, and Gary White, who is domiciled in and a resident of

the State of North Carolina. Additionally, LOWE'S principal office is located at 1000

Lowe’s Boulevard, Mooresville, North Carolina 28117. Pursuant to 28 U.S.C. §

1332(c)(1), LOWE’S is not a resident of the State of Texas.

     4.         Because the Plaintiff is a resident of the State of Texas and Defendant

LOWE’S and all of its members are residents of the State of North Carolina, complete

diversity of citizenship exists between all parties to this lawsuit pursuant to 28 U.S.C.

§ 1332.

                                     F.
              THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

     5.         In the Petition, the Plaintiff alleges that she seeks damages "the

maximum of which is over $250,000.00, but not more than $1,000,000.00.”

     6.         Based on the aforementioned facts pled in the Petition, the State Court

Action may be removed to this Court by Defendant Lowe’s in accordance with the

provisions of 28 U.S.C. § 1441(a) because: (i) this is a civil action pending within the

jurisdiction of the United States District Court for the Southern District of Texas; (ii)

this action is between citizens of different states; and (iii) the amount in controversy

as specifically pled by the Plaintiff exceeds $75,000, exclusive of interest and costs.

                                                  G.
                                  FILING OF REMOVAL PAPERS

     7.         Pursuant to 28 U.S.C. § 1446(d), Defendant Lowe’s is providing written

notice of the filing of this Notice of Removal to all counsel of record and is filing a copy

CAMARILLO/DEFENDANT LOWE’S HOME CENTERS, LLC'S NOTICE OF REMOVAL             P A G E |4
DOC #7465587 / 10091.00173
       Case 1:20-cv-00200 Document 1 Filed on 12/02/20 in TXSD Page 5 of 6




of this Notice with the Clerk of the 444th Judicial District Court of Cameron County,

Texas, in which this action was originally commenced.

                                                  H.
                                            CONCLUSION

     8.         Defendant LOWE’S HOME CENTERS, LLC hereby prays that the above-

captioned action be removed from the 444th Judicial District Court of Cameron

County, Texas, and requests that further proceedings be conducted in the United

States District Court for the Southern District of Texas, Brownsville Division, as

provided by law.

                                                 Respectfully submitted,

                                                 MAYER LLP

                                                 4400 Post Oak Parkway, Suite 2850
                                                 Houston, Texas 77027
                                                 713.487.2003/Fax 713.487.2019

                                                 By: Kevin P. Riley
                                                    Kevin P. Riley
                                                    State Bar No. 16929100
                                                    Southern Bar No. 13776
                                                    E-Mail: kriley@mayerllp.com
                                                    Rima C. Patel
                                                    State Bar No. 24090317
                                                    Southern Bar No. 3589240
                                                    E-Mail: rpatel@mayerllp.com

                                                 ATTORNEYS FOR DEFENDANT
                                                 LOWE’S HOME CENTERS, LLC




CAMARILLO/DEFENDANT LOWE’S HOME CENTERS, LLC'S NOTICE OF REMOVAL                  P A G E |5
DOC #7465587 / 10091.00173
       Case 1:20-cv-00200 Document 1 Filed on 12/02/20 in TXSD Page 6 of 6




                                CERTIFICATE OF SERVICE

       This is to certify that on the 2nd day of December 2020, a true and correct copy
of the foregoing has been forwarded to all counsel of record as follows:

        SHAMIEH LAW, PLLC                               ☒E-MAIL/E-SERVICE
            Ramez F. Shamieh                            ☐HAND DELIVERY
         State Bar No. 24066683                         ☐FACSIMILE
              Myles A. Lenz                             ☐OVERNIGHT MAIL
         State Bar No. 24092685
                                                        ☐REGULAR, FIRST CLASS MAIL
      Email: myles@shamiehlaw.com
  1111 West Mockingbird Lane, Suite 1160                ☐CERTIFIED MAIL/RETURN RECEIPT
           Dallas, Texas 75247                            REQUESTED

          ATTORNEYS FOR PLAINTIFF

                                                   Rima C. Patel__________________
                                                 Rima C. Patel




CAMARILLO/DEFENDANT LOWE’S HOME CENTERS, LLC'S NOTICE OF REMOVAL                P A G E |6
DOC #7465587 / 10091.00173
